Citation Nr: 1433072	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an increased rating for the service-connected residuals of a right femur mid-shaft fracture with right hip degenerative joint disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the service-connected right hip scar, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 


FINDINGS OF FACT

1.  The service-connected disability picture is shown to be manifested by fracture residuals involving the mid-shaft of the right femur without hip ankylosis or significant deformity; limitation of thigh extension to 5 degrees is shown to be closely approximated; a functional loss due to pain and weakness is shown to be productive of a disability picture that more nearly resemble that of flexion of the thigh limited to 10 degrees.  

2.  The service-connected residual right hip scarring is not shown to be more than unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent, but no more for the service-connected residuals of a right femur, mid-shaft fracture with right hip degenerative joint disease on the basis of limitation of thigh flexion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Codes 5252, 5255 (2013).

2.  The criteria for the assignment of a rating of 10 percent, but no more for the service-connected residuals of a right femur, mid-shaft fracture with right hip degenerative joint disease on the basis of limitation of thigh extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Code 5251 (2013).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residual right hip scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in a June 2009 letter prior to the August 2009 initial adjudication of the claim.  

VA assisted the Veteran in an effort to obtain all relevant evidence and had him examined in July 2009 and April 2013.  In August 2009, the Veteran challenged the adequacy of the VA examination, by indicating that the examiner did not take any X-ray studies, only spent 10 minutes on his entire examination, and did not, in the Veteran's opinion, conduct a thorough examination, resulting in the examiner missing more significant issues related to his service-connected condition.  

However, the Veteran has been given every opportunity to submit all relevant evidence and the information of record is adequate to rate the Veteran's disabilities under all applicable rating criteria.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, based on the evidence of record, that staged ratings are not warranted.  

In every instance where the schedule does not provide a no percent evaluation for a Diagnostic Code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran indicated in April 2010 that he feels that he should receive an increased rating on his claims.  


Right femur fracture

The Veteran seeks a rating greater than 30 percent for the service-connected residuals of the right femur fracture with right hip degenerative joint disease.  

Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5250, favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation. Intermediate unfavorable ankylosis warrants assignment of a 70 percent evaluation.  

Assignment of a 90 percent evaluation, the highest rating for unfavorable ankylosis of the hip, is contemplated for extremely unfavorable ankylosis, in which the foot does not reach the ground, and crutches are necessary. 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants the assignment of a 10 percent evaluation. 

Under Diagnostic Code 5252, a noncompensable disability evaluation is assigned for flexion of the thigh greater than 45 degrees and a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher disability evaluation of 20 percent, there must be limitation of flexion to 30 degrees.  

For a 30 percent evaluation, there must be limitation of flexion to 20 degrees.  For a 40 percent evaluation, there must be limitation of flexion to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent evaluation is warranted where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees, or there is limitation of abduction and cannot cross legs.  Where there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned. 

Under Diagnostic Code 5254, an 80 percent evaluation is warranted for hip, flail joint. 

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  

A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion. See 38 C.F.R. 
§ 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  

Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The medical evidence of record shows that the Veteran does not have ankylosis involving his right hip.  He was shown to have an active range of motion of his right hip according to the July 2009 VA examination report.  The report noted no specific information that showed this level of incapacity.  

The December 1963 service X-ray report indicated that, post-fracture, his right femur was shown to be well aligned, and his January 1997 VA X-ray report showed that there was hypertrophic bone formation along the cephalad greater trochanteric margin where an intramedullary rod had formerly been placed.  

Furthermore, the Veteran did not have a flail left hip as shown on VA examination in July 2009.  As such, Diagnostic Codes 5250, 5254, and 5255 cannot form the basis for an increase here.  

Significantly, the evidence does show that there is a significant limitation of right hip motion, 

The July 2009 VA examination report noted that the Veteran did not have right thigh extension limited to 10 degrees, and so a 10 percent rating cannot be assigned under Diagnostic Code 5251.  

The July 2009 VA examination report also showed that the Veteran had right thigh flexion to 100 degrees, and so a rating higher than 30 percent cannot be assigned under Diagnostic Code 5252.  

The report also showed that the Veteran's right thigh abduction was performed to 45 degrees, and right thigh adduction was performed to 25 degrees.  Accordingly, Diagnostic Code 5253 cannot provide a basis for a higher rating.  All of these determinations are in consideration of  38 C.F.R. §§ 4.40, 4.45.  

The VA examination report noted the Veteran's complaints of pain eased most of the time by medication; the use of a cane, but no other ambulatory aids, to assist with walking; and the Veteran denial of having periods of flare-ups.  

The examination  did show that the Veteran had painful right hip motion with some weakness and tenderness, but there was no abnormal movement or guarding on movement.  After initial range of motion, tenderness was present over the right greater trochanter.  After repetitive motion, there was pain and weakness, but no fatigue, lack of endurance or incoordination.  

Significantly, the Veteran had a mild limping gait and his functional limitations were described as weakness and stiffness after prolonged walking.   

When examined by VA in April 2013, the Veteran was noted to have painful motion and some weakness.  Flexion of the right hip was noted to be performed to 90 degrees.  Significantly, extension was noted to be limited to 5 degrees. 

Accordingly, on this record, a separate rating of 10 percent is assignable for the service-connected right femur fracture residuals based on the recorded finding that more nearly resemble that of extension being limited to 5 degrees.  

Moreover, the VA examination in April 2013 noted that the muscle strength of the Veteran's right hip flexion, abduction and adduction to be reduced to 4/5.  The examiner added that the service-connected right femur fracture residuals was productive of a substantial impairment of the Veteran's ability to perform work in that he could not stand on his right leg for more than 15 minutes or walk more than 50 feet without resting.  

To the absence of repetitive motion testing in connection with the examination, the Board finds that the service-connected disability picture more nearly approximates the criteria for the assignment of an increased rating of 40 percent based on a functional loss that equates with limitation of flexion to 10 degrees given the Veteran's current levels of pain and weakness as noted to be related to prolonged standing and walking.  This rating reflects the Veteran's current level of functional impairment due to pain and weakness worsened by excessive use that is found to be severe but not productive of actual ankylosis.  

Hence, on this record, increased compensation to the extent indicated is warranted.  


Right hip scar

The Veteran's right hip scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

There are multiple Diagnostic Codes designated for scars, located under Diagnostic Codes 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  As the Veteran's claim was filed after this date, the new criteria apply. 

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scar at issue is located at the level of his right hip.  

Under the new regulations, Diagnostic Code 7801 provides the rating criteria for scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  

A 10 percent evaluation is assigned for such scars encompassing an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  

A 20 percent evaluation is assigned for such scars encompassing an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  

A 30 percent evaluation is assigned for such scars encompassing an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  

A 40 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage. See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

The July 2009 VA examination report indicates that the Veteran's right hip scar is superficial, rather than deep, so Diagnostic Code 7801 does not apply.  

Diagnostic Code 7802 provides the rating criteria for scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  

The July 2009 VA examination report indicates that the Veteran's scar has an area of 10 square centimeters, and so a compensable rating cannot be assigned for it under Diagnostic Code 7802.   

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful. See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013). 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2013). 

If one or more scars are both unstable and painful, add 1- percent to the evaluation that is based on the total number of unstable or painful scars. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  

Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).  The evidence shows only 1 service-connected scar, of the right hip, and so the criteria for a 20 percent rating for it under Diagnostic Code 7804 are not met.  

Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under Diagnostic Code s 7800-04 under an appropriate Diagnostic Code   38 C.F.R. § 4.118, Diagnostic Code 7805.  The functional impairment including that produced by limitation of motion has been considered in the rating for the right hip, above.  

Accordingly, on this record, a rating higher than 10 percent is not assignable based on the provisions of the rating schedule.  


Extraschedular Consideration

Finally, the Board finds that the disabilities at issue do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111  (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of the disabilities is adequately contemplated by the rating criteria.  The symptomatology involved is contemplated under those codes.  

In view of the adequacy of the disability ratings assigned under the assigned diagnostic criteria, consideration of the second step under Thun is not required in this case.   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  

Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Here, the September 2004 VA examination report indicates that the Veteran was working for a parks and forestry department, and there is no indication that he is claiming to be unemployable due to his service-connected disabilities.  

Accordingly, consideration of a TDIU rating is not required at this time.



ORDER

An increased rating of 40 percent for the service-connected residuals of the right femur, mid-shaft fracture with right hip degenerative joint disease based of limitation of flexion is granted, subject to the regulations controlling disbursement of monetary benefits.

A separate rating of 10 for the service-connected residuals of the right femur, mid-shaft fracture with right hip degenerative joint disease based on limitation of extension is granted, subject to the regulations controlling disbursement of monetary benefits.  

An increased rating in excess of 10 percent for the service-connected residual right hip scar is not denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


